Title: To Alexander Hamilton from John Scott, 26 December 1789
From: Scott, John
To: Hamilton, Alexander


[Chester, Maryland, December 26, 1789. “I beg the favor of you to give me your advice & direction in the following matter. A Ship arrives at Baltimore District, lands her Cargo and then comes into this District to load, brings a permit for that purpose from the office of Baltimore, the Ship’s papers are stop’t there, & the officers there oblige the Capt. of the Ship to return to their office for his clearance, and a refusal is made to clear or pay fees here. Is this agreeable to the Law?” Letter not found.]
 